United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                      ___________

                                     No. 08-3135
                                     ___________

United States of America,               *
                                        *
             Plaintiff – Appellee,      *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Richard Earl Scott, Jr.,                *
                                        * [UNPUBLISHED]
            Defendant – Appellant.      *
                                   ___________

                              Submitted: May 11, 2009
                                 Filed: June 2, 2009
                                  ___________

Before WOLLMAN, JOHN R. GIBSON, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Richard Earl Scott, Jr. pled guilty to being a felon in possession of a firearm in
violation of 18 U.S.C. § 922(g)(1). At sentencing, the district court1 applied a four
level enhancement to Scott's offense level for possession of a firearm in connection
with another felony offense. U.S.S.G. § 2K2.1(b)(6). The district court sentenced
Scott to 46 months imprisonment. On appeal, Scott argues that the district court erred
in applying the four level enhancement.



      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
        On March 15, 2007, the St. Louis Metropolitan Police Department arrested
Scott as a passenger in a stolen vehicle. Scott admitted that a firearm found in the
vehicle belonged to him and that he was aware the vehicle had been stolen. Scott was
initially charged in Missouri state court with tampering in the first degree, a felony
offense. He ultimately pled guilty to tampering in the second degree, a misdemeanor.
At sentencing for his federal firearms charge, Scott contended that because he had not
been convicted of a felony in state court, the four level enhancement should not apply.
The district court overruled Scott's objection and found his total offense level was 17
and his criminal history level V, resulting in an advisory guideline range of 46 to 57
months. The district court sentenced Scott at the low end of the guideline range to 46
months.

       The district court did not err in applying the challenged enhancement. The
advisory guidelines provide for a four level enhancement if a felon in possession such
as Scott "used or possessed any firearm or ammunition in connection with another
felony offense." U.S.S.G. § 2k2.1(b)(6). The other felony offense may have been any
federal, state, or local offense, whether or not a criminal charge was brought or a
conviction obtained. United States v. Bryant, 349 F.3d 1093, 1098 (8th Cir. 2003).
At the time of Scott's arrest, he was in a vehicle he knew had been stolen. This
qualified him for the disputed enhancement regardless of whether he pled guilty to the
original charge. The record reflects that the district court committed no procedural
error and imposed a reasonable sentence.

      Accordingly, the judgment of the district court is affirmed.

                          ______________________________




                                         -2-